Title: To Thomas Jefferson from Peregrine Williamson, 28 September 1808
From: Williamson, Peregrine
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore Sept 28th 1808
                  
                  I avail myself of the peculiar pleasure and satisfaction of sending You the half doz steel Pens Which I hope (last promised) will be in due time. 
                  I am Sir Your Most Obdt And Most Hub Servt
                  
                     P Williamson 
                     
                  
               